Case 1:18-cr-00333-JGK Document 137 Filed 10/25/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pee x
UNITED STATES OF AMERICA,
18 cr 333 (JGK)
-against-
AKSHAY ATYER
Defendant.
pene cece e cen enne enneenereeenenceeneneeeee eee eee 4

 

Jury selection and trial in this matter will commence on Wednesday, October 30, 2019,
at 9:00am, in Courtroom 23B.

SO ORDERED. Cad Gi
Ca @ , stryP

JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

 

Dated: New York, New York
October 25, 2019

 
